
	

114 HR 3245 IH: GRACE Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3245
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. Bridenstine introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To prohibit the Federal Government from contracting with entities that donate or match employee
			 donations to Planned Parenthood Federation of America, Inc.
	
	
 1.Short titleThis Act may be cited as the Government Refusal of Abortion in Contracting and Enterprise or the GRACE Act. 2.Prohibition on contracting with entities that donate to Planned Parenthood Federation of America, Inc (a)ProhibitionA Federal entity may not enter into a contract with a person or entity that donates or matches employee donations to Planned Parenthood Federation of America, Inc., or any affiliate or clinic of Planned Parenthood Federation of America, Inc.
 (b)ApplicabilitySubsection (a) applies— (1)to contracts entered into after the date of the enactment of this Act; and
 (2)to subcontracts (at any tier) awarded under such contracts.  